Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #16/689696, Stirrup Bracket, filed 11/20/19.  Claims 1-20 are pending.  


Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the swivel device (10), mounting block (12,13) and screw block (16) in Figure 1 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Figure 1 appears to be missing some of the structure in the area of the numeral 10.
in Figure 1, the respective right arms of the brackets (1) and (31) are clearly depicted as ending with enlarged heads that are then connected together via a locking screw (30). However, the left arm ends are not depicted correctly. As shown, the correct enlarged end is not attached to the correct associated arm.  
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the specifics of the locking screw (22), handle (32), spring-loaded pin, thread (17) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). The current illustration does not make the structure clear.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking screw placed within the internal thread as claimed in Claim 5, and the swivel device being “detachably attached” on the connecting arm as claimed in claims 10 and 14-20 must be shown or the feature(s) canceled from the claim(s).  No new matter will be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 


Specification
The disclosure is objected to because the first line of the Detailed Description is a fragment sentence. 
The disclosure is objected to because on page 3, ln 20, ln 23 of the specification, the phrase “swiveling spigot 14” should be replaced with ---swiveling pin 14---. The “spigot” was defined an element 9.
The disclosure is objected to because on page 4, ln 2, the phrase “For untighten both locked” is unclear.
Appropriate correction is required.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 3:
	-The phrase “on both sides of the passage opening” make it unclear if both blocks are attached on both sides of the opening or if the blocks are attached on respective opposite sides of the opening.
	-The phrase “which mount ends of a swiveling pin” makes it unclear if referring to the opening or the mounting blocks, and what element is mounting which end.
	-The phrase “in a pivotable manner” is indefinite. 
	-The phrase “which crosses a spigot accommodating region” makes it unclear which element is being referred to.




Regarding Claim 5:
-The phrase “can be” makes it unclear if the function of the locking screw is being claimed. 
-The function of the locking screw is unclear. The specification teaches the locking screw 22 being threaded into screw block 16 via internal thread 17, but then also teaches a spring-loaded pin being used to secure the two positions of the spigot. The spring-loaded pin in not depicted. It is not clear if the locking screw is merely screwed into the screw block to assemble it in place, or if it is screwed in and out in order to actuate locking of the spigot. 

Regarding Claims 11-13:
	-It is unclear if the slip-in cylinder is being defined as a part of the spigot or another element that is located next to the spigot accommodating region.









Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-11, 14, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 3,662,981 (Hogrebe).

Regarding Claim 1, Hogrebe teaches stirrup bracket (20), comprising: 
two supporting arms (21, 21) being arranged spaced from one another  (Figure 2) and
a connecting arm (22) comprising two end regions (left and right ends) which are connected with one corresponding connecting region (upper end) of each of the two supporting arms (21,21) 
wherein the connecting arm (22) is provided with a connecting spigot (36) being pivot-mounted (via 42; col 2, ln 73-74) between an idle position and an operating position (capable of multiple positions; col 3, ln 1-7).  

Regarding Claim 2, Hogrebe teaches the stirrup bracket according to claim 1, characterized in that the pivot-mounting of the connecting spigot (36) includes a swivel 

Regarding Claim 3, as best understood, Hogrebe teaches the stirrup bracket according to claim 2, characterized in that the swivel device comprises two mounting blocks (44,45; Figure 3) being attached on the connecting arm (22) on both sides of the passage opening (above and below the opening for 42) which mount ends of a swiveling pin (42) in a pivotable manner which crosses a spigot accommodating region (lower opening in 36 for 42) of the connecting spigot (36).  

Regarding Claim 4, as best understood, Hogrebe teaches the stirrup bracket according to claim 3, characterized in that the mounting blocks (44,45; Figure 3) are connected with a screw block (43; via 42/36; col 2, ln 75-col 3, ln 1).  

Regarding Claims 7 and 11, as best understood, Hogrebe teaches the stirrup bracket according to claims 3 and 4, characterized in that a slip-in cylinder (37; Figure 3) is adjacent to the spigot accommodating region (opening for 42).  

Regarding Claim 8, as best understood, Hogrebe teaches the stirrup bracket according to claim 7, characterized in that a supporting disc (head of 37; Figure 3) is arranged at a free end of the slip-in cylinder (37).  
Regarding Claim 9, as best understood, Hogrebe teaches the stirrup bracket according to claim 8, characterized in that a diameter of the supporting disc (head of 37) is greater than a diameter of the slip-in cylinder (37; Figure 3).  

Regarding Claims 10, 14, 15, 18-20, Hogrebe teaches the stirrup bracket according to claims 2-4, and 7-9, characterized in that the swivel device is detachably attached on the connecting arm (22; via 42). 
 
Allowable Subject Matter
Claims 5, 6, 12, 13, 16, 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 6536731 to Tegland teaches a pivotable spigot for mounting motion picture equipment thereto, which can be pivoted to an idle position when not in use.
US 4964606 to Boom et al, teaches another pivotably attached spigot on a stirrup bracket.
US 2013/0027934 and US 6213626 teach two pivoting stirrup brackets with an opening for a spigot in the connecting arm.
US 2013/0155688, US 2010/0157602, and US 5775652 teach a stirrup bracket with a detachable spigot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632